Order affirmed, without costs, in the following memorandum. The court is in agreement with the analysis by the Appellate Division insofar as it was necessary to the holding. It does not pass upon the future effect and validity of a local law, ordinancer *737or resolution adopted by the Village of Gowanda, pursuant to subdivision (c) of section 1262 of the Tax Law, restricting the use of shared county tax revenues. Thus it may, perhaps, elect to receive such shared revenues for application solely to the reduction of village taxes uniformly levied on properties within the village, by crediting such shared county revenues toward taxes levied on properties within the village and also within the County of Brie, and apportioned on the basis of the assessed valuations for tax purposes.
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitel.